NUMBERS 13-15-00443-CR AND 13-15-00447-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG
____________________________________________________________

WILLIAM BOTELLO,                                                             Appellant,

                                           v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 347th District Court
                   of Nueces County, Texas.
____________________________________________________________

                          MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Rodriguez and Perkes
                  Memorandum Opinion Per Curiam

       Appellant, William Botello, attempted to perfect appeals from convictions for

burglary of a habitation and burglary of a vehicle. We dismiss the appeals for want of

jurisdiction.

       This Court's appellate jurisdiction in a criminal case is invoked by a timely filed

notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Absent
a timely filed notice of appeal, a court of appeals does not have jurisdiction to address the

merits of the appeal and can take no action other than to dismiss the appeal for want of

jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).

       The trial court imposed sentence in these matters on December 10, 2012.

Appellant filed his notice of appeal on September 21, 2015. The notice of appeal states

he intends to appeal the ruling on his motion nunc pro tunc for trusty time credit. The

clerk of the trial court clerk has informed us that the trial court has not entered a nunc pro

tunc in these causes.

       On September 28, 2015, the Clerk of this Court notified appellant that it appeared

that the appeal was not timely perfected and this Court does not have jurisdiction.

Appellant was notified that the appeal would be dismissed if the defects were not

corrected within ten days from the date of receipt of the Court’s directive. Appellant has

not filed a response to the Court’s directive.

       Unless a motion for new trial has been timely filed, a notice of appeal must be filed

within thirty days after the day sentence is imposed or suspended in open court, or after

the day the trial court enters an appealable order. TEX. R. APP. P. 26.2(a)(1). Where a

timely motion for new trial has been filed, the notice of appeal must be filed within ninety

days after the day sentence is imposed or suspended in open court. See id. 26.2(a)(2).

The time within which to file the notice may be enlarged if, within fifteen days after the

deadline for filing the notice, the party files the notice of appeal and a motion complying

with Rule 10.5(b) of the Texas Rules of Appellate Procedure. See id. 26.3.




                                              2
       Appellant’s notices of appeal, filed more than two years and eight months after

sentence was imposed, are untimely, and accordingly, we lack jurisdiction over the

appeal. See Slaton, 981 S.W.2d at 210. Appellant may be entitled to an out-of-time

appeal by filing a post-conviction writ of habeas corpus returnable to the Texas Court of

Criminal Appeals; however, the availability of that remedy is beyond the jurisdiction of this

Court. See TEX. CODE CRIM. PROC. ANN. art. 11.07, § 3(a) (Vernon 2005); see also Ex

parte Garcia, 988 S.W.2d 240 (Tex. Crim. App. 1999).

       These appeals are DISMISSED FOR WANT OF JURISDICTION.

                                                  PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
5th day of November, 2015.




                                             3